--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.4
 
Private Placement Agreement


This Private Placement Agreement, dated as of November 5, 2013 (the
“Agreement”), between magicJack Vocaltec Ltd. (the “Company”) and Trustee of the
DMB 2012 Family Trust (the “Seller”).
 
Section 1.              Purchase and Sale of Common Stock
 
Subject to the terms of this Agreement, at the Closing, the Seller shall sell,
and the Company shall purchase, all of Seller’s interest in 212,092 ordinary
shares of the Company (the “Purchased Shares”) at a price of $12.24 per
Purchased Share (the “Per Share Value”).
 
Section 2.              The Closing
 
(a)           Time and Place.  The closing of the purchase and sale of the
Shares shall take place electronically between counsel for the Company and the
Seller immediately following the execution and delivery hereof (the “Closing”).
 
(b)           Delivery by the Company.  At or prior to the Closing, the Company
shall deliver to the Seller in immediately available funds an amount equal to
the product of the Purchased Shares and the Per Share Value to the account
listed in Annex A.
 
(c)           Delivery by the Seller.  At the Closing, the Company shall
transfer all of its interest in the Purchased Shares to the Company by book
entry transfer of all the Seller’s securities entitlement in the Purchased
Shares through DTC or intra-broker transfer to the securities account in Annex
A.
 
Section 3.              Seller’s Representations and Warranties
 
(a)           Access to Information, Etc.  The Seller represents, warrants and
covenants as follows:
 
(i)           the Seller has carefully reviewed any financial information
available to the Seller about the Company, including all information about the
Company that has been filed with the Securities and Exchange Commission, in
connection with the sale of the Purchased Shares pursuant to this Agreement;
 
(ii)          the Company has made no representations to the Seller regarding
the financial condition of the Company, and the Seller has not relied on any
such representations in determining whether to sell the Purchased Shares to the
Company;
 
(iii)         the Company has made available to Seller the opportunity to make
due inquiry about the Company’s business and operations;
 
(iv)         the Seller has had an adequate opportunity to consider whether or
not to sell the Common Stock offered to the Company, and to discuss such sale
with the Seller’s legal, tax and financial advisors;
 
(v)          the Seller has a good understanding of the English language; and
 
(vi)         the Seller is an “accredited investor” as such term is defined in
Rule 501(a) promulgated under the Securities Act of 1933, as amended (the
“Securities Act”).
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Representation as to Title.  Seller hereby represents and warrants
to the Company that (i) Seller is the sole, true and lawful owner of a
securities entitlement in the Purchased Shares, (ii) Seller has not previously
sold, assigned, transferred or encumbered any interest in the Purchased Shares
in any respect and (iii) Seller has full and sole power to transfer a valid
securities entitlement in such Purchased Shares to the Company free and clear of
any encumbrance or other claim thereon, assuming that the Company has no “notice
of an adverse claim” within the meaning of UCC Section 8-105 of the Uniform
Commercial Code.
 
(c)           Binding Agreement.  Seller hereby represents and warrants to the
Company that (i) the execution, delivery and full performance of this Agreement
by Seller does not and will not conflict with, breach, violate or cause a
default under any agreement, contract or instrument to which Seller is a party
or any judgment, order or decree to which Seller is subject; and (ii) upon the
execution and delivery of this Agreement by Seller and the Company, this
Agreement will be Seller’s valid and binding obligation, enforceable in
accordance with its terms, subject as to enforcement to the effect of bankruptcy
or insolvency laws and laws affecting creditors’ rights generally
 
(d)           Voluntary Sale.  Seller represents that the sale of the Purchased
Shares to the Company is being entered into voluntarily and of its own free
will.
 
Section 4.              Company Representations.  The Company hereby represents
and warrants to Seller that (i) the execution, delivery and full performance of
this Agreement by the Company has been duly authorized by the Board of Directors
of the Company and any required committee thereof and does not require approval
of the Company’s stockholders, does not and will not conflict with, breach,
violate or cause a default under any applicable statute, rule or regulation of
any governmental authority and any order or decision of any judicial or
administrative body, and does not and will not conflict with, breach, violate or
cause a default under any agreement, contract or instrument to which it or any
of its Subsidiaries is a party or any judgment, order or decree to which it or
any of its Subsidiaries is subject; (ii) upon the execution and delivery of this
Agreement by Seller and the Company, this Agreement will be the Company’s valid
and binding obligation, enforceable in accordance with its terms, subject as to
enforcement to the effect of bankruptcy and insolvency laws and laws affecting
creditors’ rights generally; and (iii) following the Closing, the Company will
be “solvent” within the meaning of any applicable fraudulent transfer
statutes.  The Company represents that the sale of the Purchased Shares to the
Company is being entered into voluntarily and of its own free will.
 
Section 5.              Miscellaneous
 
(a)           Notices.  All notices, demands, or other communications to be
given or delivered under or by reason of the provisions of this Agreement shall
be in writing and shall be deemed to have been given when delivered personally
to the recipient or when sent by facsimile followed by delivery by reputable
overnight courier service, or one (1) business day after being sent to the
recipient by reputable overnight courier services (charges prepaid).  Such
notices, demands, and other communications shall be sent to the Company and
Seller at the addresses indicated below or to such other address or to the
attention of such other person as the recipient party has specified by prior
written notice to the sending party.  All notices, demands, and other
communications hereunder may be given by any other means (including telecopy or
electronic mail), but shall not be deemed to have been duly given unless and
until it is actually received by the intended recipient.
 
 
 

--------------------------------------------------------------------------------

 
 
If to the Company:


magicJack Vocaltec Ltd
222 Lakeview Avenue
Suite 1550
West Palm Beach, FL 33401
Attention: CEO


If to Seller:


Trustee of the DMB 2012 Family Trust
 
(b)           Successors and Assigns.  Except as otherwise expressly provided
herein, all covenants and agreements contained in this Agreement by or on behalf
of any of the parties hereto shall bind and inure to the benefit of the
respective successors and assigns of the parties hereto whether so expressed or
not; provided, however, that this Agreement shall not be assignable (i) by
Seller, except with the written consent of the Company, or (ii) by the Company,
except to an Affiliate or Subsidiary.  No assignment by the Company to an
Affiliate or a Subsidiary will relieve the Company from its obligations
hereunder.
 
(c)           Severability.  Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be prohibited
by or invalid under applicable law, such provision shall be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of this Agreement.
 
(d)           Amendment and Waiver.  The provisions of this Agreement may be
amended and waived only with the prior written consent of each of Seller and the
Company.
 
(e)           Assignability.  Neither this Agreement nor any right, remedy,
obligation or liability arising hereunder or by reason hereof shall be
assignable by the Company or the Seller without the prior written consent of the
other party.
 
(f)           Choice of Law.  This Agreement is made under and shall be governed
by and construed in accordance with the laws of Florida, without regard to its
conflicts of law principles.
 
(g)          Consent to Jurisdiction; Waiver of Jury Trial. The parties hereby
consent to the exclusive jurisdiction of the United States District Court for
the Southern District of Florida or if jurisdiction is not permitted in Federal
courts, in the state courts located in West Palm Beach, Florida.  Accordingly,
with respect to any such court action, Seller (a) submits to the personal
jurisdiction of such courts; (b) consents to service of process; and (c) waives
any other requirement (whether imposed by statute, rule of court, or otherwise)
with respect to personal jurisdiction or service of process.  Accordingly, with
respect to any such court action, the Company (a) submits to the personal
jurisdiction of such courts; (b) consents to service of process; and (c) waives
any other requirement (whether imposed by statute, rule of court, or otherwise)
with respect to personal jurisdiction or service of process. Each of the parties
hereto waives any right to a trial by jury in connection with any litigation
arising under or relating to this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
(h)          Descriptive Headings; Interpretation.  The descriptive headings of
this Agreement are inserted for convenience only and do not constitute a
substantive part of this Agreement.  The use of the word “including” in this
Agreement shall be by way of example rather than by limitation.
 
(i)           Counterparts.  This Agreement may be executed simultaneously in
two or more counterparts, any one of which need not contain the signatures of
more than one party, but all such counterparts taken together shall constitute
one and the same Agreement.
 
(j)           Liability of Trustee.  The Company acknowledges and agrees
that           is entering into this Agreement as Trustee of the DMB 2012 Family
Trust (the “Trust”), and all obligations of the Seller are limited to assets of
the Trust and         has no liability hereunder individually.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company and the Seller have executed this Agreement as
of the date first above written.
 

 
magicJack Vocaltec Ltd
         
 
By:
/s/ Gerald T. Vento     Name: Gerald T. Vento     Title: President and CEO      
   
Trustee of the DMB 2012 Family Trust and not personally
 

 
 
By:
   

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------







                                                               

